Citation Nr: 1721409	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  14-38 08A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection of hypertension.

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection of coronary artery disease (hereinafter "CAD") as secondary to hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1947 to November 1952.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.  

Although the RO appeared to have reopened the previously denied claims for service connection of hypertension and CAD as secondary to hypertension in an August 2014 Statement of the Case (SOC), the Board must address the question of whether new and material evidence has been received to reopen the claims for service connection in order to establish its jurisdiction to review the merits of a previously denied claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board observes that the Veteran requested a hearing before a Veterans Law Judge in connection with his appeal.  He was informed in a September 2016 letter that his requested hearing had been scheduled for October 2016; however, he failed to report for such hearing.  Therefore, his request for a Board hearing is considered withdrawn.  38 C.F.R. §§ 20.702(d), 20.704(d) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A petition to reopen the claim for service connection of hypertension was denied by a July 2003 rating decision.  The Veteran was properly notified and did not appeal, thus that decision is final.

2.  A claim for service connection of CAD as secondary to hypertension was denied by a July 2003 rating decision.  The Veteran was properly notified and did not appeal, thus that decision is final.

3.  Evidence received since the July 2003 VA decision is either duplicative or cumulative and is not so significant that it must be considered in order to fairly decide the merits of the claims for service connection of hypertension and CAD as secondary to hypertension.


CONCLUSIONS OF LAW

1.  The July 2003 decision declining to reopen the Veteran's claim for service connection of hypertension and denying the Veteran's claim for service connection of CAD as secondary to hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  

3.  Evidence received since the July 2003 denial is not new and material; hence, the criteria for reopening the claim for service connection of hypertension have not been met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  Evidence received since the July 2003 denial is not new and material; hence, the criteria for reopening the claim for service connection of CAD as secondary to hypertension have not been met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§  5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

The RO sent correspondence in February 2014.  Those documents discussed specific evidence, the particular legal requirements applicable to the Veteran's new and material evidence and service connection claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  

The February 2014 notice letter also informed the appellant of the standard for new and material evidence and notified him of the reasons and bases for the prior denial of his claims.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The duty to assist the Veteran in the development of his claims has also been met. This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R.     § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's available service treatment records (STRs) and VA treatment records.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  VA has not obtained an examination with respect to the claim for service connection of CAD as secondary to hypertension.  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the standards of McLendon are not met as to this issue as the evidence of records fails to indicate that CAD had its onset in service or is otherwise related thereto.  Also, VA did obtain a medical opinion in August 2014 for the claim of service connection of hypertension.  The Board finds that the medical opinion was adequate to decide the merits of the case because the physician was provided with an accurate history and the opinion included a nexus opinion, with adequate bases for the opinion.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

New and Material Evidence

Historically, an August 1995 rating decision denied a claim for service connection of hypertension on the basis that the Veteran's hypertension did not manifest in service or within one year of separation from service.  Subsequently, June 1999 and May 2000 rating decisions declined to reopen the claim for service connection of hypertension because there was no evidence showing that hypertension had its onset in service or within one year after service.  Most recently, at the time of the last final July 2003 rating decision, the RO declined to reopen the claim for service connection of hypertension on the basis that the Veteran had not submitted any new or material evidence which had not previously been submitted or which related to the claim.  The Veteran's claim for service connection of CAD as secondary to hypertension was also denied in the July 2003 rating decision, as service connection had not been granted for hypertension.  The Veteran did not appeal the July 2003 decision and that decision is now final.  38 U.S.C.A. § 7104 (West 2014).

In September 2013 the Veteran sought to reopen his claims for service connection of hypertension and CAD as secondary to hypertension.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end. Butler v. Brown, 9 Vet. App. 167 (1996).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Board notes that its task is to first decide whether new and material evidence has been received, as opposed to whether or not the evidence actually substantiates the Veteran's claim.  Pertinent evidence added to the record since the final July 2003 decision includes VA medical records and a VA medical opinion.  

VA medical center (hereinafter VAMC) records are from 2000 to 2016 and indicate that the Veteran has stable hypertension which is being controlled by medicine.  The VAMC records also indicate that the Veteran has CAD, which is also being controlled by medication.  The August 2014 VA opinion states that the Veteran's hypertension is less likely than not related to service as the Veteran's STRs establish that the Veteran did not meet the criteria for the diagnosis of hypertension based on his in-service blood pressure readings.  The VA physician opined that the Veteran's hypertension more likely occurred later in life.

The Board notes that the regulation does not require new and material evidence as to each previously unproven element of a claim, merely that there is a reasonable possibility of an allowance of the claim.  38 C.F.R. § 3.156(a) (2012); Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Board finds that the new evidence associated with the claims file since the final July 2003 rating decision does not relate to any unproven element of the previously denied claims.  

With regard to hypertension, the VAMC records indicated that the Veteran has hypertension and is currently being treated for hypertension.  The records, do not, however, relate that condition to the Veteran's military service in any manner.  Also, the VA medical opinion specifically addressed the issue of the etiology of the Veteran's hypertension and found that it was not related to his service.  The same is true for the Veteran's diagnosed CAD.  Though the Veteran has CAD, there is no evidence which establishes that the Veteran's CAD is related to his service in any manner.  

While the Veteran is competent to report his symptoms, the etiology of hypertension and CAD are not the type of disabilities that a lay person can provide competent evidence on questions of etiology or diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

Accordingly, the Board finds that new and material evidence has not been submitted and the claims for service connection of hypertension and CAD as secondary to hypertension are not reopened.  Annoni v. Brown, 5 Vet. App. 463   (1993).


ORDER

As new and material evidence has not been received, the request to reopen the claim for service connection of hypertension is denied.

As new and material evidence has not been received, the request to reopen the claim for service connection of CAD as secondary to hypertension is denied.




____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


